Per curiam.
Defendant’s exceptions to the acceptance of a referee’s report, awarding the plaintiff a recovery of $662.50 debt or damage for the conversion of property, allege thirteen grounds of error but raise no question to be resolved in deciding the case except to place in issue the sufficiency of the evidence to support the referee’s decision.
The defendant filed seven objections to the acceptance of the report at nisi prius but they cover substantially the same field as the thirteen exceptions. Both the objections and the exceptions include allegations of error not essential to decision, as for example the first objection, that the “report does not decide all material matters in issue between the parties,” and the tenth exception, that the report “does not state which articles were converted.” The defendant does not deny the taking of the property (except for items of trifling value) from a dwelling occupied by the plaintiff. He asserts that her possession therein was his possession, because he was paying the rent on the property she was occupying although he was not living in it. The taking was on the Tuesday following a divorce granted her on the preceding Saturday.
The only issues to be resolved by the referee, and resolved by him, were title and value. His value finding is not challenged. His decision carries his finding that title was in the plaintiff at the time of the taking. Credible evidence was more than ample to support it, if believed by the referee as the trier of fact, as it must have been. In addition to her *412own direct evidence on the point, there were the statements of defendant’s counsel in the divorce proceedings that defendant authorized him to tell plaintiff’s counsel in those proceedings that she could have all the furniture in the house, barring items on which plaintiff does not seek to recover, if the divorce was granted to her, and that he telephoned plaintiff’s counsel in the divorce proceedings to that effect in the presence of defendant. That the divorce decree awards custody of a child, and provides for its support, with no mention of property is not controlling. In referred cases factual findings are final “provided there is supporting evidence.” See Francoeur v. Smith, 132 Me. 185; 168 A. 781; and cases cited therein.
Francis H. Bate, for plaintiff.
Paul L. Woodworth, for defendant.
Sitting: Sturgis, C. J., Thaxter, Murchie, Tompkins, Fellows, Merrill, JJ.

Exceptions overruled.